Name: COMMISSION REGULATION (EEC) No 2523/93 of 13 September 1993 re-establishing the levying of customs duties on products of categories 1 and 26 (order Nos 40.0010 and 40.0260), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy;  trade policy
 Date Published: nan

 No L 232/8 Official Journal of the European Communities 15. 9 . 93 COMMISSION REGULATION (EEC) No 2523/93 of 13 September 1993 re-establishing the levying of customs duties on products of categories 1 and 26 (order Nos 40.0010 and 40.0260), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 1 and 26 (order Nos 40.0010 and 40.0260), originating in Indo ­ nesia, the relevant ceiling respectively amounts to 2 261 tonnes and 395 000 pieces ; Whereas on 20 April 1993 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1 993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 18 September 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No ^(unit)^ CN code Description 40.0010 1 5204 11 00 Cotton yarn not put up for retail sale (tonne) 5204 19 00 5205 5206 ex 5604 90 00 40.0260 26 6104 41 00 Women 's or girls' dresses, of wool , of cotton or (1 000 pieces) 6104 42 00 man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12 . 1990, p. 39 . (4 OJ No L 396, 31 . 12. 1992, p. 1 . 15. 9 . 93 Official Journal of the European Communities No L 232/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission